United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-2722
                                ___________

Antonio M. Robinson,                   *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
D. Tucker, Correctional Officer,       *
Cummins Unit, ADC; J. Porter, Sgt.,    *      [UNPUBLISHED]
Cummins Unit, ADC; W. Straughn,        *
Assistant Warden, Cummins Unit,        *
ADC; Gaylon Lay, Warden, Cummins *
Unit, ADC; Larry Norris, Director,     *
Arkansas Department of Correction;     *
James Blackmon, Dr., Cummins Unit, *
ADC; Barbara Collins, LPN, Cummins *
Unit, ADC,                             *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: October 29, 2009
                             Filed: October 30, 2009
                              ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Former Arkansas inmate Antonio M. Robinson appeals the District Court’s1
dismissal of his 42 U.S.C. § 1983 lawsuit, which arose from an attack by another
inmate when both were incarcerated. Upon careful review of the record, we conclude
that the District Court did not abuse its discretion in denying Robinson appointment
of counsel. See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006)
(noting there is no statutory or constitutional right to appointment of counsel in civil
cases and explaining factors to be considered when ruling on motion for appointment
of counsel). We also hold that the dismissal of defendants Dr. James Blackmon and
LPN Barbara Collins was required because Robinson failed to exhaust his
administrative remedies as to his claims against them. See Abdul-Muhammad v.
Kempker, 486 F.3d 444, 446 (8th Cir. 2007) (per curiam). Further, the District Court
properly concluded, following an evidentiary hearing, that Robinson’s case against
the remaining defendants would not survive a motion for judgment as a matter of law
under Rule 50(a) of the Federal Rules of Civil Procedure. See Johnson v. Bi-State
Justice Ctr., 12 F.3d 133, 135–36 (8th Cir. 1993). Finally, the court did not abuse its
discretion by implicitly declining to exercise supplemental jurisdiction over
Robinson’s state-law claims once all the claims over which it had original jurisdiction
were dismissed. See Franklin v. Zain, 152 F.3d 783, 786 (8th Cir. 1998). We
therefore affirm, but we amend the dismissal of the claims against Dr. Blackmon and
Nurse Collins and the dismissal of the state-law claims to be without prejudice.
                         ______________________________




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-